DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

Applicant indicates in the Remarks, filed on 8/4/2022, claims 21 and 31 are amended to recite the features of allowable claims 22 and 38, respectively. The prior art neither teaches nor suggests the underlined features recited in claims 21 and 31.

Regarding claim 21 “A method, comprising: 
detecting, by a first arbitration service (ABS) apparatus, first status information of a first service module of a first data center (DC), wherein the first ABS apparatus is located in the first DC, the first DC is connected to a second DC, and the second DC comprises a second ABS apparatus located in the second DC, and wherein the first DC further comprises a first data synchronization module, the second DC further comprises a second data synchronization module, the first data synchronization module is connected to a third data synchronization module in a third DC, the second data synchronization module is connected to the third data synchronization module, and data synchronization is implemented among the first data synchronization module, the second data synchronization module, and the third data synchronization module; storing, by the first ABS apparatus, the first status information in the first data synchronization module; 
when determining that a communication link between the first DC and the second DC is faulty, obtaining, by the first ABS apparatus, second status information, wherein the second status information is status information of a second service module in the second DC that is detected by the second ABS apparatus, and the second status information is stored in the first ABS apparatus, and wherein obtaining, by the first ABS apparatus, the second status information comprises: the first ABS apparatus reading the second status information from the first data synchronization module, wherein the second status information is stored in the second data synchronization module by the second ABS apparatus, and the second status information is synchronized to the first data synchronization module using the third data synchronization HW 8566889oUSo4Page 2 of 12module; and arbitrating, by the first ABS apparatus, a subsequent service providing capability of the first DC based on the first status information and the second status information.”

Regarding claim 31 “An arbitration service (ABS) apparatus, comprising: 
a processor; and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: 
detecting first status information of at least one first service module in a first data center (DC), wherein the ABS apparatus is located in the first DC, the first DC is connected to a second DC, and the second DC comprises a second ABS apparatus located in the second DC, and wherein the first status information of the at least one first service module comprises a weight of a first non-faulty service module, and the weight of the first non-faulty service module indicates an importance degree of the first non-faulty service module; 
when it is determined that a communication link between the first DC and the second DC is faulty, obtain second status information, wherein the second status information is status information that is of at least one second service module in the second DC and that is detected by the second ABS apparatus, and the second status information is stored in the ABS apparatus, and wherein the second status information comprises a weight of a second non-faulty service module, and the weight of the second non-faulty service module indicates an importance degree of the second non-faulty service module; and 
arbitrate a subsequent service providing capability of the first DC based on the first status information and the second status information, wherein arbitrating the subsequent HW 85668890USo4Page 7 of 12service providing capability of the first DC based on the first status information and the second status information comprises: 
when a sum of weights comprised in the first status information is greater than a sum of weights comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is capable of providing a service; or 
when a sum of weights comprised in the first status information is less than a sum of weights comprised in the second status information, determining through arbitration that the subsequent service providing capability of the first DC is that the first DC is not capable of providing a service.”

Wilson et al. (US 2016/0266810) disclose techniques of synchronizing storage device health status, a first health status registry is maintained for a first storage controller at a first storage site. A second health status registry is maintained for a second storage controller at a second storage site. The first health status registry and the second health status registry are synchronized during operation of the first storage site and the second storage site and are merged between the first and the second storage sites after disaster recovery (see paragraphs [0014]-[0015] and [0029]).  Wilson discloses a first and a second health status registries synchronize health status but fails to disclose a third health status registry and Wilson also fails to disclose a first arbitration apparatus obtains the second health status information by reading it from a first health status registry.  Therefore, claim 21 includes allowable subject matter.

Chaudhary (US 9,692,820 B2) discloses the services or service groups that belong to a server are assigned different weight based on state: active/inactive, enabled/disabled. And health information is defined as percentage of weights of services that are currently in an active state, to the sum total of weights of all enabled services i.e. services that are either in an active or inactive state (see col. 77, lines 60 and col. 78, lines 4-21).  Chaudhary discloses the sum total of weights but fails to disclose the sum of weights of the first and the second status information is compared to select a candidate for a failover process.  Therefore, claim 28 is having allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Olson et al. (US 2018/0077007) teach redundant storage system
Ferranti et al. (US 2016/0085642) teach fault tolerance industrial automation control system
Bagepalli et al. (US 2009/0063893) teach redundant application network appliances using a low latency lossless interconnect link

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/Backhean Tiv/ Primary Examiner, Art Unit 2459